Concurring and Dissenting Opinion by
Judge MacPhail :
I concur with that part of the majority opinion which holds that the trial judge erred as a matter of law when he held the evidence submitted by the Liquor Control Board (Board) to be hearsay.
I respectfully dissent as to that part of the opinion and order which remands the case to the trial court for reconsideration. I think the evidence in the case is clearly sufficient to prove the charge of gambling.
Accordingly, I would reverse and reinstate the order of the Board.